Exhibit 10.29

ONEIDA LTD.

2012 MANAGEMENT INCENTIVE PLAN

Objective:

To create a Cash Bonus program that rewards managerial-level employees for
meeting and exceeding Company performance standards based on three Components:

 

  1. Business Unit EBITDA (after corporate allocations)

 

  2. Corporate EBITDA

 

  3. Personal objectives

Plan Summary:

 

  •  

Targets will be established by Component for each participant.

 

  •  

A pre-determined percentage of base salary will be designated for each
participant. That pre-determined percentage will be allocated to the Components
of the plan as outlined below.

 

  •  

The Cash Bonus for each Component will be equal to the allocated pre-determined
percentage times a multiplier, times base salary.

 

  •  

The total Cash Bonus payout will be the sum of the Cash Bonus for each
Component.

 

  •  

If 100% of Target is achieved for a Component, the participant will qualify to
use 100% as a multiplier. Based on achieving as low as 90% of the Target, the
multiplier may be reduced to as low as 50%. There will be a 110% cap on the Cash
Bonus payout and a 50% floor. See Multiplier Table below.

 

  •  

To earn a Cash Bonus for any Component at least 90% of Target must be attained
for that Component.

Allocation by Components for Divisional Employees:

 

  1. 60% - Divisional Financial Performance - measured by Business Unit EBITDA
(fully allocated basis) versus approved Budget

 

  2. 20% - Corporate Financial Performance - measured by consolidated EBITDA

 

  3. 20% - Personnel goals & objectives - established by MCP or the COO / CFO

Allocation by Components for Corporate Employees:

 

  1. 80% - Corporate Financial Performance - measured by consolidated EBITDA

 

  2. 20% - Personnel goals & objectives - established by MCP or the COO/ CFO

 

Page 1 of 4



--------------------------------------------------------------------------------

Multiplier Table — 110% Cap on the Cash Bonus

 

% of
Target
Achieved

    Multiplier     % of
Target
Achieved     Multiplier     % of
Target
Achieved     Multiplier     % of
Target
Achieved     Multiplier     110        110 %      105        105 %      100     
  100 %      95        75 %    109        109 %      104        104 %      99   
    95 %      94        70 %    108        108 %      103        103 %      98
       90 %      93        65 %    107        107 %      102        102 %     
97        85 %      92        60 %    106        106 %      101        101 %   
  96        80 %      91        55 %                90        50 % 

Example 1:

 

•  

A Divisional employee with a base salary of $115,000 is eligible to earn 30% of
his base salary as the predetermined percentage.

 

•  

The allocation to Components will be as follows:

 

  1. Divisional Financial Performance: 30% × 60% = 18%

 

  2. Corporate Financial Performance: 30% × 20% = 6%

 

  3. Personnel goals & objectives: 30% × 20% = 6%

 

•  

The participant achieves 100% of all Components

 

•  

They would earn a Cash bonus as follows:

 

  1. 18% × 100% × $115,000 equals $20,700

 

  2. 6% × 100% × $115,000 equals $6,900

 

  3. 6% × 100% × $115,000 equals $6,900

TOTAL Cash Bonus equals $34,500

Example 2:

 

•  

A Divisional employee with a base salary of $85,000 is eligible to earn 20% of
their base salary as the predetermined percentage.

 

•  

The allocation to Components will be as follows:

 

  1. Divisional Financial Performance: 20% × 60% = 12%

 

  2. Corporate Financial Performance: 20% × 20% = 4%

 

  3. Personnel goals & objectives: 20% × 20% = 4%

 

•  

Participant achieves 110% of Component 1, 96% of Component 2 and 89% of
Component 3

 

•  

They would earn a Cash bonus as follows:

 

  1. 12% × 110% × $85,000 equals $11,220

 

  2. 4% × 80% × $85,000 equals $2,720

 

  3. 4% × 0 % × $85,000 equals $0

TOTAL Cash Bonus equals $13,940

 

Page 2 of 4



--------------------------------------------------------------------------------

Example 3:

 

•  

A Corporate employee with a base salary of $100,000 is eligible to earn 30% of
their base salary as the predetermined percentage.

 

•  

The allocation to Components will be as follows:

 

  1. Divisional Financial Performance: 30% × 0% = 0%

 

  2. Corporate Financial Performance: 30% × 80% = 24%

 

  3. Personnel goals & objectives: 30% × 20% = 6%

 

•  

The participant achieves 105% of Component 2 and 99% of component 3

 

•  

They would earn a Cash bonus as follows:

 

  1. 24% × 105% × $100,000 equals $25,200

 

  2. 6% × 95% × $100,000 equals $5,700

TOTAL Cash Bonus equals $30,900

 

Page 3 of 4



--------------------------------------------------------------------------------

Terms and Conditions of the 2012 Oneida Ltd.

Management Incentive Bonus Plan

 

1. This 2012 Oneida Ltd. (“Oneida”) Management Incentive Bonus Plan (“Bonus
Plan”) will be administered by Oneida’s Board of Directors (the “Board”), and
the Board will have sole power to (i) construe and interpret the Bonus Plan,
including the calculation of EBITDA; (ii) establish, amend or waive rules for
the administration of the Bonus Plan; (iii) correct inconsistencies in the Bonus
Plan or in any bonus paid hereunder; (iv) determine when any payment is due; and
(v) make all discretionary decisions under the Bonus Plan, including eligibility
for participation in the Bonus Plan. Notwithstanding any other provision of the
Bonus Plan, the Board may amend, modify, suspend or terminate the Bonus Plan at
any time for any reason.

 

2. No member of the Board will be liable for actions or determination made in
good faith with respect to the Bonus Plan, or for the value of bonuses paid
under it.

 

3. All determinations and decisions made by the Board pursuant to the provisions
of the Bonus Plan will be final, conclusive and binding on all persons,
including the Company, the eligible employees, and the estates and beneficiaries
of eligible employees.

 

4. No bonus, or any purported rights to payment thereof, may be assigned,
transferred, pledged or otherwise encumbered by an eligible employee, or subject
to any execution, attachment, or similar process. Any attempted transfer,
assignment, pledge, hypothecation or other disposition will be null, void and
without effect. No bonus, before actually paid, may be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by an eligible employee or any other person, or be transferable
by operation of the law in the event of the eligible employee’s or any other
person’s bankruptcy or insolvency.

 

5. Neither the action of Oneida in establishing the Bonus Plan, nor any action
taken by it or by the Board under the Bonus Plan, or any provision of the Bonus
Plan, may be construed as giving to any person the right to be retained in the
employ of Oneida or to receive a particular bonus, if any, under the Bonus Plan.

 

6. Upon an eligible employee’s termination of employment with Oneida or
cessation of active full time employment, any eligibility for a bonus payment
hereunder will be immediately forfeited, including if such termination is due to
the eligible employee’s death, disability or retirement on or after age 65.
Payments under the Bonus Plan will be made from Oneida’s general assets, and no
obligations hereunder will be secured by any specific assets of Oneida.

 

7. The payout to the participant under this plan will be made by the upon the
completion of the annual audit by BDO Seidman, which is typically at the end of
the first quarter of the following fiscal year. In no event will payment be
later than the end of the fiscal year after the year for which the bonus is
earned. The participant must be employed by Oneida on the day of payout to be
eligible to receive this bonus.

 

8. The Bonus Plan will be governed by the laws of the State of New York.

 

Page 4 of 4